Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 21, 2022

The Court of Appeals hereby passes the following order:

A22D0202. HAMILTON MEDICAL CENTER, INC.                                v.   GEORGIA
    DEPARTMENT OF COMMUNITY HEALTH, et al.

      The Georgia Department of Community Health (“the Department”) determined
that Adventist Health System Georgia, Inc., d/b/a AdventHealth Gordon (“Advent”)
was exempt from obtaining a certificate of need for the provision of therapeutic
cardiac catheterization services. Hamilton Medical Center (“Hamilton”), which
challenged the determination, sought appellate review of the Department’s final
ruling in the superior court. The superior court denied the petition for judicial review,
and Hamilton filed this application for discretionary appeal. For reasons that follow,
we lack jurisdiction.
      Pursuant to OCGA § 31-6-44.1, a party may seek judicial review of the
Department’s decision in accordance with the Georgia Administrative Procedure Act.
Review is sought by filing a petition within 30 days after service of the final
Department decision. See OCGA § 50-13-19 (b).
      Pursuant to OCGA § 31-6-44.1 (b),
      [i]n the event a party seeks judicial review, the department shall, within
      30 days of the filing of the notice of appeal with the superior court,
      transmit certified copies of all documents and papers in its file together
      with a transcript of the testimony taken and its findings of fact and
      decision to the clerk of the superior court to which the case has been
      appealed. The case so appealed may then be brought by either party
      upon ten days’ written notice to the other before the superior court for
      a hearing upon such record, subject to an assignment of the case for
      hearing by the court; provided, however, if the court does not hear the
      case within 120 days of the date of docketing in the superior court, the
      decision of the department shall be considered affirmed by operation of
      law unless a hearing originally scheduled to be heard within the 120
      days has been continued to a date certain by order of the court. In the
      event a hearing is held later than 90 days after the date of docketing in
      the superior court because same has been continued to a date certain by
      order of the court, the decision of the department shall be considered
      affirmed by operation of law if no order of the court disposing of the
      issues on appeal has been entered within 30 days after the date of the
      continued hearing. If a case is heard within 120 days from the date of
      docketing in the superior court, the decision of the department shall be
      considered affirmed by operation of law if no order of the court
      dispositive of the issues on appeal has been entered within 30 days of
      the date of the hearing.


      Here, the Department issued its final decision on February 8, 2021, and
Hamilton filed a petition for judicial review on March 10, 2021. After docketing, the
superior court initially scheduled the hearing for July 2, 2021, but the hearing was
continued to October 26, 2021. The order denying the petition was entered on
December 1, 2021, and Hamilton filed its application for discretionary appeal on
December 31, 2021.
      Where, as here, the trial court failed to enter the order within the statutorily-
mandated time, the superior court lost jurisdiction by operation of law, and its order
is a nullity. See Kennestone Hosp., Inc. v. Cartersville Med. Ctr., Inc., 341 Ga. App.
28, 29-32 (1) (798 SE2d 381) (2017); Borden, Inc. v. Holland, 212 Ga. App. 820, 822
(1) (442 SE2d 916) (1994). As a nullity, the superior court’s order cannot serve as the
basis for an appeal. See Synthetic Indus. v. Camp, 196 Ga. App. 637, 637 (396 SE2d
518) (1990).1
      Accordingly, this application for discretionary appeal is hereby DISMISSED.
See id. at 638.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/21/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.




      1
       Hamilton could have filed an application within 30 days of the date the
Department’s decision was affirmed by operation of law, but failed to do so. See
Borden, Inc., 212 Ga. App. at ___ (Beasley, P. J., concurring specially).